Citation Nr: 1531841	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to increase in the amount of nonservice-connected pension benefits, to include consideration of medical expenses, and to include whether termination of death pension benefits due to excessive annual countable income, effective January 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to January 1946.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a timely notice of disagreement in June 2011 and died in December 2011 during the pendency of the appeal.  In March 2012, the appellant submitted a VA Form 21-534, which the RO accepted as a claim for accrued benefits and a request to be substituted as the appellant.  In a July 2013 administrative decision, the RO determined that the appellant meets the basic eligibility for substitution in this appeal.  Thus, the appellant's claim for accrued benefits is encompassed in this appeal due to her substitution as the claimant.  38 U.S.C.A. § 5121A (West 2014).  Further, the appellant has been substituted as the claimant in the appeal regarding pension benefits that was pending before VA at the time of the Veteran's death.  This matter has been remanded and discussed below.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the May 2015 Board hearing presided over by the undersigned acting Veterans Law Judge.	

The matter regarding the Veteran's alleged psychiatric disorder has been raised by the appellant, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See e.g., March 2014 appellant's statement (noting that she is adding a psychiatric disorder to the claim).  The Board does not have jurisdiction over this matter, it is referred to the AOJ for clarification as to this matter and appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (a) entitlement to service connection for a back disability and (b) entitlement to increase in the amount of nonservice-connected pension benefits, to include consideration of medical expenses, and to include whether termination of death pension benefits due to excessive annual countable income, effective January 1, 2013, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 1977 rating decision, the RO denied a claim for service connection for a back disability, based on the determination that such disability was not incurred in service. 

2.  The Veteran did not submit a notice of disagreement for the March 1977 rating decision.  

3.  In an April 2002 rating decision, the RO reopened and denied a claim for service connection for a back disability, based on the determination that such disability was not incurred in or caused by service. 

4.  The Veteran did not submit a notice of disagreement for the April 2002 rating decision.  

5.  In a July 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a back disability.  

6.  The Veteran did not submit a notice of disagreement with the July 2007 rating decision.

7.  In a March 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a back disability, the Veteran did not submit a notice of disagreement with the March 2008 rating decision, and there was no evidence or information received within one year of issuance of the decision that was new and material to the claim for service connection for a back disability.

8.  The additional evidence received since the March 2008 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The March 1977 rating decision, which denied entitlement to service connection for a back disability, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

2.  The April 2002 rating decision, which reopened and denied entitlement to service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

3.  The July 2007 rating decision, which denied reopening of the previously denied claim for service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

4.  The March 2008 rating decision, which denied reopening of the previously denied claim for service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

5.  The additional evidence received since the March 2008 rating decision is new and material to the claim for service connection for a back disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a back disability, discussion concerning compliance with the duties to notify and assist is not necessary.  

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a March 1977 rating decision, the RO denied a claim for service connection for a back disability, based on the determination that such disability was not incurred in service.  After the Veteran was notified of the adverse decision, he did not submit a notice of disagreement for the March 1977 rating decision.  Further, though additional evidence was submitted within one year of this rating decision, subsequent rating decisions became final, as discussed below.  Therefore, the March 1977 rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

In an April 2002 rating decision, the RO reopened and denied a claim for service connection for a back disability, based on the determination that such disability was not incurred in or caused by service.  After the Veteran was notified of the adverse decision, he did not submit a notice of disagreement for the April 2002 rating decision.  Furthermore, there was no evidence or information received within one year of issuance of the decision that was new and material to the claim for service connection for a back disability.  Therefore, the April 2002 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

In a July 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a back disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the July 2007 decision.  Further, though additional evidence was submitted within one year of this rating decision, a subsequent rating decision became final, as discussed below.  Therefore, the July 2007 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

In a March 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a back disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the March 2008 decision.  Furthermore, there was no evidence or information received within one year of issuance of the decision that was new and material to the claim for service connection for a back disability.  Therefore, the March 2008 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

At the time of the March 2008 rating decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, and lay contentions, to include the Veteran's contention that he was on the ship the Lexington when there were bombers from above and that he was running to quarters, ran and fell into an elevator shaft, and fell onto his back.   

The additional evidence presented since the March 2008 rating decision includes an October 2011 printout from the Navy website showing that the Lexington was attacked during the Veteran's period of service on the ship.  The additional evidence presented also includes a July 2013 VA medical opinion, in which the examiner states that the Veteran's spinal stenosis may have been congenital.  The credibility of the Naval history printout and the July 2013 VA medical opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence corroborating that the Lexington was under attack and thereby showing that the time, place, and circumstances of service were such that lay evidence may be sufficient to establish an in-service back injury, and evidence showing that such in-service back injury may have superimposed a pre-existing back disability and then may have caused additional disability of the back, is pertinent evidence that was absent at the time of the March 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for a back disability is reopened.  For reasons described below, the claim will be remanded.


ORDER

Because new and material evidence has been received, the claim of service connection for a back disability is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, the appellant has been substituted as the claimant in all of the Veteran's claims and appeals that were pending before VA at the time of his death.  In May 2009, the RO made a determination as to the amount of compensation for the Veteran's grant of nonservice-connected pension, and in July 2009, the Veteran submitted a timely notice of disagreement as to this determination.  However, the RO did not issue a statement of the case in response to the Veteran's notice of disagreement.  Further, though the Veteran's representative at that time submitted a request for withdrawal of all pending claims in August 2010, on the same day, the Veteran was informed that the issue of entitlement to increased compensation for nonservice-connected pension was on appeal.  See August 2010 Report of General Information.  Further, in multiple statements subsequent to the August 2010 request for withdrawal by the representative, the Veteran and the appellant expressed intent to pursue the appeal regarding an increase in nonservice-connected pension.  See e.g., September 2010 Veteran's statement; March 2015 appellant's statement.  For these reasons, this appeal was still pending before VA at the time of the Veteran's death, and the appellant should be issued a statement of the case regarding the matter of nonservice-connected pension.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009); Manlicon v. West, 12 Vet. App. 238 (1999).  The Board notes that the appellant's death pension benefits were terminated effective on January 1, 2013.  Therefore, the appeal for increased pension benefits also encompasses consideration of whether termination of the death pension benefits was proper.  

The appellant contends that the Veteran's back disability was related to service, to include as a result of a fall during service.  Given the naval history of the Lexington showing that during the Veteran's service the ship was attacked, and given the Veteran's report that he did not receive medical care in service because he felt that everyone else was injured, the circumstances of service support the Veteran's reports of the incident when he was on the ship the Lexington when there were bombers from above and that he was running to quarters, ran and fell into an elevator shaft, and fell onto his back.  See October 2010 website printout from the Navy website; May 2015 Board hearing transcript at p. 3.  The Board notes that the Veteran's physical examination report performed on entry into service in September 1944 tends to indicate that a back defect was noted on the report as "..., 1/2," but the nature of this notation is unclear.  

A VA medical opinion was obtained in July 2013, in which the VA examiner noted the Veteran's history of sciatica and degenerative disc disease.  However, the VA examiner did not comment on the Veteran's specific diagnoses during the appeal period and did not comment on the Veteran's history of degenerative arthritis of the lumbar spine shown in the medical records.  See e.g., August 2007 private medical opinion by Dr. N.  Further, though the VA examiner noted that the Veteran's back disabilities were in part due to cumulation or progression of a lifetime's worth of back disability and wear and tear, the VA examiner did not comment on whether such disability first manifested in service, given the lay statements reporting continuing back problems since onset in service.  Further, though the examiner attributed the Veteran's back disabilities in part to his April 1997 motor vehicle accident, she did not comment on the medical evidence that tends to show that a back disability was present prior to the accident.  See August 1997 private treatment note from Dr. J. M.  Furthermore, though the VA examiner noted that the Veteran had spinal stenosis and that such spinal stenosis may have been congenital, it is unclear whether such disability was a congenital defect or disease for VA purposes.  See generally VAOPGCPREC 82-90 (1990).  If the Veteran's spinal stenosis was a congenital or development defect, it is unclear whether the superimposed back injury in service caused additional disability.  If the Veteran's spinal stenosis is a disease, it is unclear whether the spinal stenosis, or any other back disability, pre-existed service, given the unclear entry examination report.  Because further medical inquiry is required, a new VA medical opinion should be obtained to determine the nature and etiology of the Veteran's back disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case that addresses the issue of entitlement to increase in the amount of nonservice-connected pension benefits, to include consideration of medical expenses, and to include whether termination of death pension benefits due to excessive annual countable income, effective January 1, 2013, was proper.  Inform the appellant that she must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the appellant perfects the appeal, return the case to the Board.

2. Contact the appellant and request that she provide information as to any outstanding records regarding the Veteran's back disability, specifically to include the following:

a. Dr. Makkassa.  See October 2006 Form 21-526.  

b. Dr. Nemer from 1980 to 2011.  See February 2008 Report of Contact (Dr. Nemer called and stated that he does not have the man power to copy the documents).

c. Any other private treatment provider.  

The appellant should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records, and all attempts to do so should be documented in the claims file.  

3. Afterwards, obtain a VA medical opinion from a physician with experience in orthopedics regarding the etiology of a back disability.  Make the claims file available to the examiner for review of the case (to include records on Virtual VA and VBMS).  The examiner is asked to note that a complete case file review took place.  

For purposes of the opinions below, the examiner is asked to assume that the Veteran's reports of the incident when he was on the ship the Lexington and fell into an elevator shaft and fell onto his back are credible.   

(a) The examiner is asked to provide an opinion as to the nature and diagnosis(es) of the Veteran's back disability during the current appeal period until his death (November 2009 to December 2011), to include whether the Veteran had arthritis during this time. 

Attention is invited to the history of degenerative disc disease, spinal stenosis, and arthritis, to include of the thoracic and lumbar spine.  See e.g. April 2010 VA x-ray; August 2007 private medical opinion by Dr. N; May 1998 private x-ray impression by Dr. H. L.

(b) If the Veteran had spinal stenosis during the current appeal period, the examiner is asked to address the following:

(1) Opine to whether the spinal stenosis was a congenital defect or disease.  See July 2013 VA medical opinion (noting  that the spinal stenosis may have been congenital).   

Note that a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.  

(2) If the spinal stenosis was a congenital defect, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the superimposed back injury in service resulted in additional disability.  

(c) If any diagnosed spinal stenosis was a congenital disease, and regarding any other diagnosed back disability during the appeal period, the examiner is asked to address the following: 

(1) Opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that any such back disability pre-existed service.

Attention is invited to the Veteran's physical examination performed on entry into service in September 1944, which indicated the back with the notation "..., 1/2," but the nature of this notation is unclear.  

(2) If so, opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing back disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the back disability.

(3) If any responses in (1) and (2) above are negative, opine whether it is at least as likely as not (a probability of 50 percent or greater) that any such back disability manifested in service or is etiologically related to service, to include as due to the in-service back injury.

The examiner must provide a complete rationale for all opinions expressed, in a typewritten report.  Note that a lack of medical documentation to corroborate lay reports of continuing symptoms alone is not sufficient to render lay evidence not credible.  

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the appellant and her representative a supplemental statement of the case if the matter is not resolved to the appellant's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


